DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111 filed on June 15, 2021 in response to a non-final office action dated March 30, 2021.
Claims 1 – 20 are pending.
Claim 8 is amended
Claims 1 – 20 are rejected.
Response to Arguments
Applicant’s arguments filed on 8/27/2020 have been fully considered and are not persuasive with respect to the rejections of claims 1 – 13 and 15 - 16 for non-provisional non-statutory double patenting and as such the rejections are not withdrawn.  The applicant’s arguments are not persuasive to the rejection of claims 1 – 7 and 9 – 20 under 35 U.S.C. 103, and said rejections are not withdrawn.   The applicant’s arguments are persuasive to the rejection of claim 8 under 35 U.S.C. 103 and said rejection is withdrawn.  However upon further consideration, a new ground(s) of rejection under 35 U.S.C. 103 is made to claims 8 in view of the applicant’s amendment to claim 8.  The examiner here now responds to each argument.  Underlined text indicates claim language that was amended since the last office action.
In regard to claims  1 – 13 and 15 - 16 which were rejected on the ground of non-provisional nonstatutory anticipatory -type double patenting as being unpatentable over claims  1 – 15 of U.S. Patent 10,585,581, the applicant requests that the double patenting rejections be held in abeyance pending disposition of the present application (see applicant’s remarks page 11).    Commonly owned applications may be rejected on the ground of double patenting, even if the later filed application claims 
In regard to claims 1 – 5, 8 – 12, 14 – 18, and 20 the applicant argues that the combination of Jung, Borel, and Chun fails to disclose or suggest:
A) “applying at least one time-fake effect to an uncompressed version of the preview image, the at least one time-fake effect changing at least one of a play rate or a play order of a portion of the plurality of frames included in the uncompressed version of the preview image; and
creating a video file of a set format by encoding the uncompressed version of the preview image after the applying the at least one time-fake effect, . . . the creating the video file of the set format includes encoding the video file by encoding the image to which the selected time-fake effect is applied ‘ (as recited in claim 1 and substantially replicated in claims 9 and 15)
The applicant states:
“ . . . On pages 13-15 of the Office Action, the Examiner cites paragraphs 0130, 0148-
0149 and 0161 of Jung to teach the above-quoted features of claim 1. In so doing, the
Examiner equates starting a video from a still picture, as described by Jung, to the
claimed “applying at least one time-fake effect.” Applicants respectfully disagree.

Jung describes dividing a still picture and a video from a still picture file in response to an input for displaying an image corresponding to the still picture file (para. 0130). The image is displayed by sequentially displaying the still picture and the video (para. 0130). The still picture file is a JPEG file configured by adding the video to the still picture (para. 0148-0149). The video is buffered prior to being encoded (para. 0161).

Contrary to claim 1, Jung does not describe or suggest at least, “applying at least one time-fake effect to an uncompressed version of the preview image ... creating a video file of a set format by encoding the uncompressed version of the preview image after 

Also, Jung describes associating the still picture with the video by generating the still picture file (JPEG file). Accordingly, the starting the video from the still picture described by Jung (alleged to correspond to the claimed “applying at least one time-fake effect”) is not completed prior to generating the still picture file (JPEG file). Thus, Jung is silent regarding “the creating the video file of the set format includes encoding the video file by encoding the image to which the selected time-fake effect is applied,” as recited by claim 1.
Additionally, Applicants respectfully submit that the starting the video from the still picture described by Jung (alleged to correspond to the claimed “applying at least 
one time-fake effect”) does not involve anything that could even arguably be considered
similar to a “time-fake effect.” . . . “(Applicant’s remarks pages 12 – 14)

A) In response to the applicant’s argument:
The examiner respectfully disagrees that the starting of a video from an extracted still picture, as taught by Jung is not the equivalent to the “one time fake effect” element recited in the claim.  In the art, a time fake effect is used to create an effect in time (e.g. a lapse, starting point, play rates, frame order changes, etc.).  Using a broadest reasonable interpretation for “time-fake effect”, Jung’s teaching for acquiring a video while capturing a still picture and producing a display of a video at a start location from the still picture file after a display of the still picture is indicative of a “time-fake effect because the result produces a special effect by altering the start point of the video presentation (see Jung ¶ ¶ [0148-0149]).  The applicant can choose to further clarify the claim element “time-fake effect” by adding more of the disclosure in the instant application ¶ [0072]).  Further, the applicant ignores that the limitation was rejected using the combination of prior art Jung and Borel, where the contribution of Borel provides the disclosure to teach the at least one time-fake effect changing at least one of a play rate (See Borel ¶ 
B) “applying the selected time-fake effect to the uncompressed version of the preview image, the applying the selected time-fake effect includes creating an image to which the selected time-fake effect is applied using the uncompressed version of the preview image;” (as recited in claim 1 and substantially replicated in claims 9 and 15)
The applicant states:
“ . . . On page 18 of the Office Action, the Examiner acknowledges that neither Jung nor Borel discloses the above-quoted features of claim 1. Instead, on pages 18-19 of the Office Action, the Examiner relies on paragraphs 0136-0138 of Chun to teach these features. In so doing, the Examiner equates the original video sequence of Chun to the claimed “uncompressed version of the preview image.” Applicants respectfully disagree.

Chun describes dividing an original video sequence into a plurality of original video sequences in response to receiving a video edit activation input from a user (para. 0136). The plurality of original video sequences are randomly shuffled such that, for example, a second original video sequence is disposed after a third original video sequence (para. 0137). The shuffled video sequences are stored (para. 0138). An application generates the video edit activation input when the user calls the original content to be edited from a storage device or downloads the original video content, e.g., from a webpage (para. 0098-0101).

Contrary to claim 1, Chun does not describe or suggest at least, “applying the selected time-fake effect to the uncompressed version of the preview image ... the applying the selected time-fake effect includes creating an image to which the selected time-fake effect is applied using the uncompressed version of the preview image.” Chun may describe randomly shuffling portions of an original video sequence. However, Chun is completely silent regarding the original video sequence (alleged to correspond to the claimed “uncompressed version of the preview image”) being uncompressed. Instead, Chun describes the original video sequence as being retrieved from a storage device or downloaded from a webpage. Accordingly, the original video sequence of Chun would 
version of the preview image,” and thus, Chun does not describe or suggest at least,
“applying the selected time-fake effect to the uncompressed version of the preview image... the applying the selected time-fake effect includes creating an image to which the selected time-fake effect is applied using the uncompressed version of the preview
image,” as recited by claim 1 . . . (applicant’s remarks pages 15 – 16)

B) In response to the applicant’s argument:
The applicant contends that Chun’s disclosed original video sequence is not uncompressed because if the original video sequence is retrieved from storage or a web page it must be compressed.  However, the teachings of Chun offers no disclosure that an original video sequence is compressed prior to applying a shuffling of frames to create the time-fake effect (see Chun ¶ ¶ [0132-138]).  The applicant may want to further amend the element “uncompressed version of the preview image” to require the image to be originated from a non-stored native format to overcome the prior art, if that is a disclosure of the instant specification. Therein the arguments put forth by the applicant is non-persuasive.    
C) “the receiving receives a selection of one or more of the plurality of frames via the user interface while the user interface displays the plurality of frames; and the applying the selected time-fake effect includes at least one of (i) changing a play order of the one or more of the plurality of frames, based on the selection of the one or more frames, (ii) deleting the one or more of the plurality of frames, based on the selection of the one or more frames, or (iii) applying a filter to one or more of the plurality of frames ,based on the selection of the one or more frames.” (as recited on claim 8)
The applicant states:
“ . . . On pages 24-25 of the Office action, the Examiner recognizes that neither Jung nor Borel discloses “the receiving receives a selection of one or more of the plurality of frames; and the applying the selected time-fake effect includes at least one of (i) changing a play order of the one or more of the plurality of frames, (ii) deleting the one or more of the plurality of frames, or (iii) applying a filter to one or more of the plurality of frames,” as previously recited by claim 8. Instead, on pages 24-25 of the Office Action, the Examiner relies on paragraphs 0040, 0122, 0130, 0133 and 0146 of Chun to teach these features. Applicants respectfully disagree, at least in view of claim 8 as amended.



Contrary to amended claim 8, Chun does not describe or suggest at least, “the receiving receives a selection of one or more of the plurality of frames via the user interface while the user interface displays the plurality of frames; and the applying the selected time-fake effect includes at least one of (i) changing a play order of the one or more of the plurality of frames based on the selection of the one or more frames, (ii) deleting the one or more of the plurality of frames based on the selection of the one or more frames, or (iii) applying a filter to one or more of the plurality of frames based on the selection of the one or more frames.” Chun may describe displaying a representative frame of each video sequence as a thumbnail, and may separately describe displaying a shuffled video in response to a play request. However, Chun is silent regarding “the receiving receives a selection of one or more of the plurality of frames via the user interface while the user interface displays the plurality of frames,” as recited by amended claim 8. Further, Chun teaches away from the concept of user-selection of individual frames for editing and/or deletion by disparaging this concept as difficult and time- consuming (see, e.g., paragraphs 0122-0123). Accordingly, Chun does not describe or suggest at least, “the receiving receives a selection of one or more of the plurality of frames via the user interface while the user interface displays the plurality of frames; and the applying the selected time-fake effect includes at least one of (i) changing a play order of the one or more of the plurality of frames based on the selection of the one or more frames, (ii) deleting the one or more of the plurality of frames based on the selection of the one or more frames, or (iii) applying a filter to one or more of the plurality of frames based on the selection of the one or more frames,” as recited by amended claim 8.

C) In response to the applicant’s argument: 
The applicant’s amendment to dependent claim 8 substantially changed the scope of the claim by requiring for the receiving and applying steps, the use of a user interface to display a plurality of frames that can therein be used to at least one of changing a play order, deleting one or more frames, or applying filtering to one or more frames.  The applicant is correct that the prior art combination of Jung, Borel, and Chun does not teach this new requirement.  Thus, the applicant’s argument is persuasive but therein, the applicant’s amendment necessitated further search and consideration which discovered new prior art Gilley (U.S. 2006/0263037 A1; herein referred to as Gilley) which in combination with Jung, Borel, and Chun teaches the amended limitation.  Gilley is directed to capture, archive, editing, 

    PNG
    media_image1.png
    687
    578
    media_image1.png
    Greyscale


Claims 1 – 5, 9 – 12, 14 – 18, and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Jung, Borel, and Chun.  Claims 6, 13, and 19 remain rejected under 35 U.S.C. 103 as being unpatentable over Jung, Borel, Chun, and Conley. Claim 7 remains rejected under 35 U.S.C. 103 as being unpatentable over Jung, Borel, Chun, and Hodulik.  The applicant is directed to the rejections described below.
The examiner recommends that the applicant review the specification for disclosure that if integrated into the independent claims would distinguish the amended claims from the cited prior art.  The applicant is invited to contact the examiner for an interview to discuss how to move the prosecution forward.
Priority
This application is claiming a continuation benefit of prior-filed application No. 15/668024 (now U.S Patent 10,585,551) under 35 U.S.C. 120, 121, 365(c), or 386(c), which claimed benefit to foreign priority based on application 10-2016-0102939 filed in the Republic of Korea Intellectual Property Office on 08/12/2016.  Because this application names the inventor or at least one joint inventor named in the prior application 15/668024, and the prior application was copending at the time of the filing date of the 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/14/2021 were filed after the mailing date of the non-final office action on 04/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 13 and 15 - 16 are rejected on the ground of non-provisional nonstatutory anticipatory-type double patenting as being unpatentable over claims 1 – 15 of U.S. Patent 10,585581.  Although the conflicting claims are not identical, they are not patently distinct from each other because both sets of claims are directed to the same invention.  This is a non-provisional nonstatutory obviousness-type double patenting rejection since the claims directed to the same invention have in fact been patented.
In regard to claim 1:
Application 16/720794
U.S. Patent 10,585551
1. A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform a video recording method in an electronic device, the video recording method comprising:
1. A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform a video recording method in an electronic device, the video recording method comprising: 
capturing a preview image using a camera included in the electronic device based on a set 


creating a video file of a set format by encoding the uncompressed version of the preview image after the applying the at least one time-fake effect, wherein,
applying at least one time-fake effect to an uncompressed version of the preview image, the at least one time-fake effect changing at least one of a play rate or a play order of a portion of the plurality of frames included in the uncompressed version of the preview image, wherein the applying the at least one time-fake effect comprises creating a plurality of images to which different time-fake effects are applied, respectively, using the uncompressed version of the preview image; 
the applying the at least one time-fake effect includes,
receiving a selection for a selected time-fake effect from among a plurality of time-fake effects through the user interface, and
receiving a selection for at least one image from the plurality of images to which different time-fake effects are applied through the user interface of the electronic device; and 

the applying the selected time-fake effect includes creating an image to which the selected time-fake effect is applied using the uncompressed version of the preview image;
wherein the creating the video file of the set format comprises encoding the video file by encoding the at least one image selected through the user interface,
the creating the video file of the set format includes encoding the video file by encoding the image to which the selected time-fake effect is applied; and
creating a video file of a set format by encoding the uncompressed version of the preview image after the applying the at least one time-fake effect, 
the encoding the uncompressed version of the preview image includes compressing the uncompressed version of the preview image.
and the encoding the uncompressed version of the preview image includes compressing the uncompressed version of the preview image.

It is clear that all of the elements of the instant application 16/720794 (herein ‘794) claim 1 are to be found in U.S. Patent 10,585,551 (herein ‘551) claim 1 (as the instant application ‘794 claim 1 fully encompasses ‘551 claim 1).  The difference between ‘794 claim 1 and ‘551 claim 1 lies in the fact that the ‘551 claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the ‘551 patent is in effect a “species” of the “generic” invention of ‘794 claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘794 claim 1 is anticipated by claim 1 of ‘551, it is not patently distinct from ‘551 claim 1.
In regard to claim 2, see claim 2 of ‘551.
In regard to claim 3, see claim 3 of ‘551.
In regard to claim 4, see claim 4 of ‘551.
In regard to claim 5, see claim 5 of ‘551.
In regard to claim 6, see claim 6 of ‘551.
In regard to claim 7, see claim 7 of ‘551.
In regard to claim 8, see claim 8 of ‘551.
In regard to claim 9:
Application 16/720794
U.S. Patent 10,585,551
9. A video recording method performed by an electronic device, the method comprising:
    9. A video recording method performed by an electronic device, the method comprising: 
capturing a preview image using a camera included in the electronic device based on a set frame rate and in response to the electronic device entering an image photographing mode, wherein the preview image comprises a plurality of frames captured during a set period of time relative to when a set preview recording instruction is input through a user interface of the electronic device;
capturing a preview image using a camera included in the electronic device based on a set frame rate and in response to the electronic device entering an image photographing mode, wherein the preview image comprises a plurality of frames captured during a set period of time relative to when a set preview recording instruction is input through a user interface of the electronic device; 
applying at least one time-fake effect to an uncompressed version of the preview image, the at least one time-fake effect changing at least one of a play rate or a play order of a portion of a plurality of frames included in the uncompressed version of the preview image; and
applying at least one time-fake effect to an uncompressed version of the preview image, the at least one time-fake effect changing at least one of a play rate or a play order of a portion of the plurality of frames included in the uncompressed version of the preview image, 

receiving a selection for a selected time-fake effect from among a plurality of time-fake effects through the user interface, and applying the selected time-fake effect to the uncompressed version of the preview image,
receiving a selection for at least one image from the plurality of images to which different time-fake effects are applied through the user interface of the electronic device; and 

the applying the selected time-fake effect includes creating an image to which the selected time-fake effect is applied using the uncompressed version of the preview image;
wherein the applying the at least one time-fake effect comprises creating a plurality of images to which different time-fake effects are applied, respectively, using the uncompressed version of the preview image;
the creating the video file of the set format includes encoding the video file by encoding the image to which the selected time-fake effect is applied; and
the creating the video file of the set format comprises encoding the video file by encoding the at least one image selected through the user interface, and 
the encoding the uncompressed version of the preview image includes compressing the uncompressed version of the preview image.
the encoding the uncompressed version of the preview image includes compressing the uncompressed version of the preview image.

It is clear that all of the elements of the instant application 16/720794 (herein ‘794) claim 9 are to be found in U.S. Patent 10,585,551 (herein ‘551) claim 9 (as the instant application ‘794 claim 9 fully In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘794 claim 9 is anticipated by claim 9 of ‘551, it is not patently distinct from ‘551 claim 1.
In regard to claim 10, see claim 10 of ‘551.
In regard to claim 11, see claim 11 of ‘551.
In regard to claim 12, see claim 12 of ‘551.
In regard to claim 13, see claim 13 of ‘551.
In regard to claim 15:
Application 16/720794
U.S. Patent 10,585,551
15. A file distribution method performed by a file distribution server, the method comprising:
14. A file distribution method performed by a file distribution server, the method comprising:
receiving a request for an installation file from an electronic device over a network, the installation file being configured to install a computer program; and
receiving a request for an installation file from an electronic device over a network, the installation file being configured to install a computer program; and 
transmitting the requested installation file to the electronic device over the network, wherein the electronic device comprises a processor to execute instructions of the computer program,
wherein the computer program includes,
transmitting the requested installation file to the electronic device over the network, wherein the electronic device comprises a processor to execute instructions of the computer program, wherein the computer program includes: 

a first module configured to control the electronic device to capture a preview image using a camera included in the electronic device based on a set frame rate and in response to the electronic device entering an image photographing mode, wherein the preview image comprises a plurality of frames captured during a set period of time relative to when a set preview recording instruction is input through a user interface of the electronic device;
a second module configured to control the electronic device to apply at least one time-fake effect to an uncompressed version of the preview image, the at least one time-fake effect changing at least one of a play rate or a play order of a portion of a plurality of frames included in the uncompressed version of the preview image; and
a second module configured to control the electronic device to apply at least one time-fake effect to an uncompressed version of the preview image, the at least one time-fake effect changing at least one of a play rate or a play order of a portion of the plurality of frames included in the uncompressed version of the preview image, 
a third module configured to control the electronic device to create a video file of a set format by encoding the uncompressed version of the preview image after the at least one time-fake effect is applied, wherein,
a third module configured to control the electronic device to receive a selection for at least one image from the plurality of images to which different time-fake effects are applied through the user interface of the electronic device; and 

receiving a selection for a selected time-fake effect from among a plurality of time-fake effects through the user interface, and
applying the selected time-fake effect to the uncompressed version of the preview image, 
wherein the second module is configured to control the electronic device to apply the at least one time-fake effect by creating a plurality of images to which different time-fake effects are applied, respectively, using the uncompressed version of the preview image;

the applying the selected time-fake effect includes creating an image to which the selected time-fake effect is applied using the uncompressed version of the preview image;
a fourth module configured to control the electronic device to create a video file of a set format by encoding the uncompressed version of the preview image after the at least one time-fake effect is applied, wherein: 
the third module configured to control the electronic device to create the video file of the set format including encoding the video file by encoding the image to which the selected time-fake effect is applied; and
the fourth module is configured to control the electronic device to create the video file of the set format by encoding the video file including encoding the at least one image selected through the user interface; and 
the encoding the uncompressed version of the preview image includes compressing the uncompressed version of the preview image.
the encoding the uncompressed version of the preview image includes compressing the uncompressed version of the preview image. 

It is clear that all of the elements of the instant application 16/720794 (herein ‘794) claim 15 are to be found in U.S. Patent 10,585,551 (herein ‘551) claim 14 (as the instant application ‘794 claim 15 fully encompasses ‘551 claim 14).  The difference between ‘794 claim 15 and ‘551 claim 14 lies in the In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘794 claim 15 is anticipated by claim 14 of ‘551, it is not patently distinct from ‘551 claim 14.
In regard to claim 16, see claim 15 of ‘551.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 9 – 12, 14 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. 2017/0244897 A1; herein referred as Jung) in view of Borel et al. (U.S. 2017/0076571 A1; herein referred to as Borel) in further view of Chun (2019/0364211 A1; herein referred to as Chun)
In regard to claim 1, Jing teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform a video recording method in an electronic device (“. . . The processor 210 may include various processing circuitry configured to control a plurality of hardware or software components connected to the processor 210 by driving an operating system or an application program, and perform processing of various pieces of , the video recording method comprising (“. . . a method and apparatus for providing a still picture and a video as one piece of data when an image capture is performed in an electronic device . . .  “¶ [0003])::
capturing a preview image using a camera included in the electronic device and in response to the electronic device entering an image photographing mode (e.g. an operational instruction for capturing the still picture) (“. . . an electronic device may include: a camera module including a camera; a display; a memory; and a processor operatively coupled to the camera module, the display, and the memory. The processor may be configured to acquire an image through the camera module in response to entering a capture mode, to display the acquired image as a preview image through the display, to acquire a still picture from the image in response to an operational instruction for capturing the still picture, to acquire a video from at least one part of the preview image, to generate a still picture file of an image format based on the still picture and a video. . . “¶ [0014]), wherein the preview image comprises a plurality of frames captured during a set period of time relative to when a set preview recording instruction is input through a user interface(e.g. input – shutter pressed) of the electronic device (see Figs. 4, 8a, 8b, ¶ ¶ [00189-0191] “ . . . As illustrated in FIG. 8A, according to various example embodiments, a preview image corresponding to a specific time (e.g., a T sec, where T is a natural number) is acquired as videos 815, 825, and 835 based on a time point at which still pictures (e.g., still images) 810, 820, and 830 are generated, and the videos 815, 825, and 835 corresponding to the still ;
applying at least one time-fake effect (e.g. start video from an extracted still picture)  to an uncompressed version (e.g. non-encoded) of the preview image (see ¶ [0130] “ . . . analyze a selected image in response to an input for displaying the image, determine a type of the selected image, divide a still picture part and a video part from the still picture file if the selected image is a still picture file comprising a video, display the still picture by extracting the still picture part from the still picture file, reproduce and display the video at a start location of the video part from the still picture file after ; and creating a video file of a set format by encoding the uncompressed version of the preview image after the applying the at least one time-fake effect(“. . . upon detecting the capture of the still picture, the controller 480 may operate to store the still picture in the still picture storage unit 513, and may operate to store the video buffered by a specific time before or after the still picture capture time.   The controller 480 may operate to configure one still picture file (e.g., a jpeg file, for example, a .jpg) by integrating (adding) the video stored in the video storage unit 511 to an end part of the still picture stored in the still picture storage unit 513 through the splitter 515. . . “¶¶ [0148 -0149]);
the creating the video file of the set format includes encoding the video file by encoding the image to which the selected time-fake effect is applied (see ¶ [0161] “ . . . the processor may be configured to generate the video based on a buffering type in which the preview image is first encoded and thereafter buffered if the first operation information is determined, and to generate the video based on a buffering type in which a YUV image included in the preview image is first buffered and thereafter encoded if the second operation information is determined. . . .”); and
the encoding the uncompressed version of the preview image includes compressing the uncompressed version of the preview image (see ¶ [0204] “. . . if a memory usage amount is small in the electronic device 400 and it is intended to store a high-quality preview image since the preview image (video) can be compressed without a size change, an operation may be performed by recording the preview image on the basis of the video recording engine 900 of FIG. 9. As illustrated in FIG. 9, the video recording engine 900 may include a control unit 910, a video codec 920, a Muxer 930, an encoded stream buffer 940, and a media splitter 950. In the video buffering scheme of FIG. 9, an encoder (not shown) may always encode the preview image to provide it to the encoded stream buffer 940 . . .”;see ¶ [0206]” . . . The video buffering scheme of FIG. 10 may perform buffering in such a manner that only a YUV image is extracted from the preview image and is stored through the YUV buffer 1020. In this case, 
Jung fails to explicitly teach based on a set frame rate, the at least one time-fake effect changing at least one of a play rate or a play order of a portion of the plurality of frames included in the uncompressed version of the preview image;  wherein, the applying the at least one time-fake effect includes, receiving a selection for a selected time-fake effect from among a plurality of time-fake effects through the user interface, and applying the selected time-fake effect to the uncompressed version of the preview image, the applying the selected time-fake effect includes creating an image to which the selected time-fake effect is applied using the uncompressed version of the preview image.
  However Borel teaches based on a set frame rate (“. . . more advanced motion detection and object recognition can be done on the camera (315), or in a local computer. The combined video events are then streamed wirelessly to the remote server (312). The images and video can be higher resolution than the bandwidth used for streaming. By locally buffering the images and video, it can be streamed with a delay, and transmitted at a lower frame rate. Thus, for example, there may be 15 video events of no motion, that are 4 seconds each, and a 5 minute second motion video. These can be buffered, and streamed over 20 minutes, for example. This provides a time-delayed stream, but with more resolution at lower bandwidth . . . “¶ [0024]), the at least one time-fake effect changing at least one of a play rate (“. . . reduce, or fast forward the video at different rates, depending on the determined importance . . .” ¶ [0033]) or a play order of a portion of the plurality of frames included in uncompressed version of the preview image (“. . .. events may be listed in order of the highest weighting first. In one embodiment, a weighting scale of 0-1, or 1-10 is used for each element weighted. The presence of significant motion is used as a filter before anything is weighted. After that filter is passed, the total of the weights are simply added together for each video event or image. For example, the presence of a lot of motion may contribute a weighting of 8 on a scale of 1-10. The presence of people tagged as important by the user may add a weight of 7 for each such person present. The presence of other people may provide a weight factor of 4 each. The duration of significant motion may add a weight of 1 for each minute, up to a total of 10 minutes. Thus, in one example, the weighting is as follows for a 10 minute video event (note that individual parts of the clip may have different weights. . .” ¶ [0098]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for managing a video camera coupled to an electronic device to selectively stream images and video events by locally buffering the images and transmitting at a lower frame rate that extends to when there is no live streaming to provide a time-delayed stream but with more resolution at a lower bandwidth, as taught by Borel, into a system and method for managing an electronic device that has a camera integrated so that images may be captured and processed as a preview image wherein a still picture and a video can be acquired from at least one part of the preview image and a still picture file can be generated and stored, as taught by Jung.  Such incorporation provides that the still picture file of Jung can be streamed as if a video file with lower bandwidth needs.
The combination of Jung and Borel fails to explicitly teach wherein, the applying the at least one time-fake effect includes, receiving a selection for a selected time-fake effect from among a plurality of time-fake effects through the user interface, and applying the selected time-fake effect to the uncompressed version of the preview image, the applying the selected time-fake effect includes creating an image to which the selected time-fake effect is applied using the uncompressed version of the preview image.  However Chun teaches wherein, the applying the at least one time-fake effect (see ¶ [0014]” . . . provide automatically edited video content, which adaptively meets various intents of a user, by adjusting an editing level randomly in response to a selection of a user on, for example, a touch time sensed at a touch sensing module, a touch pressure, or a shake time sensed at a motion sensing module, shake intensity, etc . . .”) includes,
receiving a selection for a selected time-fake effect  (e.g. edit activation input) from among a plurality of time-fake effects through the user interface (see ¶ [0022] “ . . . an input interface module configured to receive a user input . . .” see ¶ [0046] “ . . . receiving, by an automatic video content editing system, a video edit activation input from a user and loading, original video content . . . “), and
applying the selected time-fake effect (e.g. edit activation input) to the uncompressed version of the preview image (e.g. original video sequence) (see ¶ [0136] “ . . . If the user executes an application in which the automatic video content editing system 100 according to an example embodiment is configured, selects the original video content (content_video_original), and inputs a video edit activation input (input_activation_edit) through the input interface module 110, such as a touch screen and the like, the video sequence setting module 130 groups frame 1 to frame 3 into a first original video sequence (sequence_video_original_1st), groups frame 4 to frame 6 into a second original video sequence (sequence_video_original_2nd), and groups frame 7 to frame 9 into a third original video sequence (sequence_video_original_3rd), and classifies consecutive frames, that is, frame 3 and frame 4, and frame 6 and frame 7 as a separate original video sequence (sequence_video_original). Here, as described above, the video sequence setting module 130 may divide the original video sequence (sequence_video_original) based on a captured object, a camera adjustment frame (frame_moving), or a frame correlation (correlation_frame), or based on the random number of frames or the uniform number of frames using the frame image processing module 120 . . .”),
the applying the selected time-fake effect includes creating an image (e.g. content video shuffled) to which the selected time-fake effect  is applied using the uncompressed version of the preview image (see ¶ [0137-0138] “ . . . the video sequence shuffling module 140 shuffles the second original video sequence (sequence_video_original_2nd) to be disposed after the third original video sequence (sequence_video_original_3rd). The video sequence shuffling of the video sequence shuffling module 140 is performed randomly. This case corresponds to a case in which the video sequence shuffling module 140 defines the entire frames of the second original video sequence (sequence_video_original_2nd) as a subset video sequence (subset_sequence_video).   Finally, the shuffled video content storage module 150 stores the sequence arrangement information (info_arrange_sequences) or the shuffled video content (content_video_shuffled) that is shuffled in order of the first original video sequence (sequence_video_original), the third original video sequence (sequence_video_original_3rd), and the second original video sequence (sequence _video_original_2nd) . . .”);
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for editing video contents automatically, the system including an input interface module configured to receive a user input that induces the shuffling and division of video content to provide changing the play order of the video content, as taught by Chun, into a system and method for managing an electronic device that has a camera integrated so that images may be captured and processed as a preview image wherein a still picture and a video can be acquired from at least one part of the preview image and a still picture file can be generated and stored, wherein the images are locally buffered and transmitted at a lower frame rate that extends to when there is no live streaming to provide a time-delayed stream but with more resolution at a lower bandwidth as taught by the combination of Jung and Borel.  Such incorporation enables a user to input the time effect that is expected for the final video.
In regard to claim 2, the combination of Jung, Borel, and Chun teaches wherein the video recording method further comprises: storing one or more first frames among the portion of the plurality of frames captured before the set preview recording instruction is input(see Jung ¶ [0019] “ . . . an apparatus and method capable of storing an image corresponding to a specific time before capturing a still picture, as a video when capturing the still picture in an electronic device  . . .”), the one or more first frames having a first image size (“. . . a still picture may be captured using the camera module 470, and a video may be generated together when the still picture is captured, so as to be generated and stored as one still picture file (e.g., a jpeg file). In various example embodiments, the still picture file in which the still picture and the video are configured as one file (e.g., a .jpg) may be reproduced respectively as the still picture and the video. . . “{Jung - ¶ [0142];” . . . the ISP 473 may provide an image having a low resolution and having a smaller size (hereinafter, a first image or a low-resolution image) than an actually captured image to the display 431 as a preview image to be displayed on the display 431 of the electronic device 400.  .  .” {Jung - ¶ [0144]}; and
storing one or more second frames among the portion of the plurality of frames captured after the set preview recording instruction is input (see Jung ¶ [0109] “ . . . Various example embodiments of the present disclosure disclose an apparatus and method capable of storing an image corresponding to a specific time before or after a reference time point of a still picture capture, when a still picture (e.g., a still image) is captured in an electronic device . . .”) , the one or more second frames having a second image size (“ . . . The ISP 473 may provide the controller 480 with an image having a higher quality and resolution (hereinafter, a second image or a high-resolution image) than the preview image, as a still picture to be captured in response to a user input (e.g., a capture button input). According to various example embodiments, the second image may be captured at least partially based on a capture option (e.g., a resolution, quality, size, etc.) configured in the electronic device 400, and  . . . “{Jung - ¶ [0144]}).
In regard to claim 3, the combination of Jung, Borel, and Chun teaches wherein the video recording method further comprises: storing the uncompressed version of the preview image in a first buffer (e.g. encoded stream buffer 940) (“. . . As illustrated in FIG. 9, the video recording engine 900 may include a control unit 910, a video codec 920, a Muxer 930, an encoded stream buffer 940, and a media splitter 950. In the video buffering scheme of FIG. 9, an encoder (not shown) may always encode the preview image to provide it to the encoded stream buffer 940 . . . “{Jung - ¶ [0204], Fig. 9}) until the set preview recording instruction is input(“ . . . upon detecting an operational instruction (e.g., a still picture capture command of operation 1101) for capturing a still picture from the camera application, the controller 480 may store an encoded bit-stream buffered by a specific time (e.g., a time T) as a file (e.g., a video file) 1130, and may store a still picture and a video as one jpeg file through the media splitter 950  . . . “{Jung - ¶ [0212], Fig. 11);, the first buffer having a first buffer size (see Jung - ¶ [0207] “ . . . the resizer 1010 of FIG. 10 may configure or control a size or a resolution with respect to an image (e.g., a preview image) processed through the ISP 473 or an image (e.g., a preview image) stored in a camera buffer (not shown) of the camera module 470. According to one example embodiment, the resizer 1010 of FIG. 10 may be performed by the ISP 473 of the camera module 470 . . .”); and deleting previously captured frames from the first buffer in response to newly captured frames causing a size of the uncompressed version of the preview image to exceed the first buffer size, such that the one or more first frames are stored in the first buffer (“ . . . According to one example embodiment, as shown in FIG. 12, upon detecting an operational instruction (e.g., a continuous still picture capture command of operations 1201, 1203, 1205, 1207, 1209, and 1211) for capturing a still picture from the camera application in a state where the preview image is output through the display 431, in response to the operational instruction, instead of storing an encoded bit-stream buffered by the specific time (e.g., the 
In regard to claim 4, the combination of Jung, Borel, and Chun teaches wherein the video recording method further comprises: storing, in a second buffer (e.g. YUV buffer 1020) (“. . . the controller 480 (e.g., the control unit 910 of FIG. 10) may operate to perform buffering on a preview image in a state where a camera application (or function) is executed. In various example embodiments, the controller 480 may operate to perform buffering on a YUV image in the buffer 1120 (e.g., the YUV buffer 1020) from the preview image. According to one example embodiment, upon detecting an operational instruction (e.g., a camera application activation or the like) for outputting the preview image from the camera application, the controller 480 may encode the YUV image buffered in the buffer 1120 through the encoder 1110 in response to the operational instruction. The controller 480 may store an image as a file (e.g., a video file) on the basis of the YUV image encoded by the encoder 1110 for a specific time (e.g., a time T). The controller 480 may allow to end the encoding operation after the YUV image is encoded for a specific time according to the operational instruction  . . . “{Jung - ¶ [0226], Fig. 13},, the one or more second frames captured during a set period of time after the set preview recording instruction is input (“ . . . upon detecting an operational instruction (e.g., a still picture capture command of operation 1301) for capturing a still picture from the camera application, in response to the operational instruction, the controller 480 may encode a YUV image buffered by a specific time (e.g., a time T) which is set in the buffered YUV image and store it as a file (e.g., a video file) 1310, and may store a still picture and a video as one jpeg file through the media splitter 950.  . . . “{Jung - ¶ [0227], Fig. 13}, the second buffer having a second buffer size greater than or equal to the second image size more  (“ . . . The video buffering scheme of FIG. 10 may perform buffering in such a manner .
In regard to claim 5, the combination of Jung, Borel, and Chun teaches wherein the video recording method further comprises: setting a photographing sound selected from among a plurality of photographing sounds as indicating that recording of the preview image has started (“. . . The MIC 443 may manage an input of audio streaming such as a voice command (e.g., a voice command for initiating a function of performing the capture, setting an option (or function) of the capture, etc.) . . . “{Jung - ¶ [0126], Fig. 4};
receiving the set preview recording instruction input through the user interface(“ . . . The input 420 may include various input circuitry and generate input data for controlling the operation of the electronic device 400 in response to a user input. The input 420 may include at least one input means for detecting various user inputs. For example, the input 420 may include various input circuitry, such as, for example, and without limitation, a key pad, a dome switch, a physical button, a touch pad (static pressure/electrostatic), jog & shuttle, a sensor (e.g., the sensor module 240), or the like.  The input 420 may be partially implemented outside the electronic device 400 in a button form, and may be partially or entirely implemented with a touch panel . . . The input 420 may receive a user input for initiating the operation (e.g., a capture function, a data generation function, a data reproduction function, etc.) of the electronic device 400 according to various example embodiments of the present disclosure, and may generate an input signal based on the user input  . . . “ {Jung - ¶ ¶ [0118 -0119], Fig. 2}; and
outputting the set photographing sound in response to the receiving (“. . . The audio processor 440 may output voice /sound data by translating it into an audible sound through the SPK 441 under the control of the controller 480, and may deliver an audio signal such as a voice or the like received from the MIC 443 by translating it into a digital signal 
In regard to claim 9, Jung teaches a video recording method performed by an electronic device (see ¶ [0069] as described for the rejection of claim 1 and is incorporated herein), the method comprising (see ¶ [0003] as described for the rejection of claim 1 and is incorporated herein):
capturing a preview image using a camera included in the electronic device and in response to the electronic device entering an image photographing mode (e.g. an operational instruction for capturing the still picture) (see ¶ [0014] as described for the rejection of claim 1 and is incorporated herein), wherein the preview image comprises a plurality of frames captured during a set period of time relative to when a set preview recording instruction is input through a user interface(e.g. input – shutter pressed)  of the electronic device  (see Figs. 4, 8a, 8b, ¶ ¶ [0189-0191] as described for the rejection of claim 1 and is incorporated herein);
applying at least one time-fake effect (e.g. start video from an extracted still picture)  to an uncompressed version (e.g. non-encoded) of the preview image (see ¶ [0130] as described for the rejection of claim 1 and is incorporated herein), and
creating a video file of a set format by encoding the uncompressed version of the preview image after the applying the at least one time-fake effect (see  ¶ ¶ [0148-0149] as described for the rejection of claim 1 and is incorporated herein),
the creating the video file of the set format includes encoding the video file by encoding the image to which the selected time-fake effect is applied (see ¶ [0161] as described for the rejection of claim 1 and is incorporated herein); and
the encoding the uncompressed version of the preview image includes compressing the uncompressed version of the preview image (see ¶ [0204] as described for the rejection of claim 1 and is incorporated herein).
 Jung fails to explicitly teach based on a set frame rate, the at least one time-fake effect changing at least one of a play rate or a play order of a portion of a plurality of frames included in the uncompressed version of the preview image; wherein, the applying the at least one time-fake effect includes, receiving a selection for a selected time-fake effect from among a plurality of time-fake effects through the user interface, and applying the selected time-fake effect to the uncompressed version of the preview image, the applying the selected time-fake effect includes creating an image to which the selected time-fake effect is applied using the uncompressed version of the preview image.   However Borel teaches based on a set frame rate (see ¶ [0024] as described for the rejection of claim 1 and is incorporated herein), the at least one time-fake effect changing at least one of a play rate (see ¶ [0033] as described for the rejection of claim 1 and is incorporated herein) or a play order of a portion of a plurality of frames included in the uncompressed version of the preview image (see ¶ [0098] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Borel with Jung is described for the rejection of claim 1 and is incorporated herein.
The combination of Jung and Borel fails to explicitly teach wherein, the applying the at least one time-fake effect includes, receiving a selection for a selected time-fake effect from among a plurality of time-fake effects through the user interface, and applying the selected time-fake effect to the uncompressed version of the preview image, the applying the selected time-fake effect includes creating an image to which the selected time-fake effect is applied using the uncompressed version of the preview image.  However Chun teaches wherein, the applying the at least one time-fake effect (see ¶ [0014] as described for the rejection of claim 1 and is incorporated herein) includes,
receiving a selection for a selected time-fake effect (e.g. edit activation input) from among a plurality of time-fake effects through the user interface (see ¶ [0022], ¶ [0046] as described for the rejection of claim 1 and is incorporated herein), and
applying the selected time-fake effect (e.g. edit activation input) to the uncompressed version of the preview image (e.g. original video sequence) (see ¶ [0136] as described for the rejection of claim 1 and is incorporated herein),
the applying the selected time-fake effect includes creating an image to which the selected time-fake effect is applied using the uncompressed version of the preview image (see ¶¶ [0137-0138] as described for the rejection of claim 1 and is incorporated herein). 
The motivation to combine Chun with the combination of Jung and Borel is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 10, the combination of Jung, Borel, and Chun teaches further comprising:
storing one or more first frames among the portion of the plurality of frames captured before the set preview recording instruction is input (see Jung ¶ [0019] as described for the rejection of claim 2 and is incorporated herein), the one or more first frames having a first image size (see Jung ¶ [0142], ¶ [0144] as described for the rejection of claim 2 and is incorporated herein); and
storing one or more second frames among the portion of the plurality of frames captured after the set preview recording instruction is input (see Jung ¶ [0109] as described for the rejection of claim 2 and is incorporated herein), the one or more second frames having a second image size (see Jung ¶ [0144] as described for the rejection of claim 2 and is incorporated herein).
In regard to claim 11, the combination of Jung, Borel, and Chun teaches further comprising:
storing the uncompressed version of the preview image in a first buffer (e.g. encoded stream buffer 940) (see Jung ¶ [0204], Fig. 9 as described for the rejection of claim 3 and is incorporated herein)   until the set preview recording instruction is input (see Jung ¶ [0212], Fig. 11 as described for the rejection of claim 3 and is incorporated herein), the first buffer having a first buffer size (see Jung ¶ [0207] as described for the rejection of claim 3 and is incorporated herein); and
deleting previously captured frames from the first buffer in response to newly captured frames causing a size of the uncompressed version of the preview image to exceed the first buffer size, such that the one or more first frames are stored in the first buffer (see Jung ¶ [0219], Fig. 12 as described for the rejection of claim 3 and is incorporated herein)
In regard to claim 12, the combination of Jung, Borel, and Chun teaches further comprising:
storing, in a second buffer (e.g. YUV buffer 1020) (see Jung ¶ [0226], Fig. 13 as described for the rejection of claim 4 and is incorporated herein), the one or more second frames captured during a set period of time after the set preview recording instruction is input (see Jung ¶ [0227], Fig. 13 as described for the rejection of claim 4 and is incorporated herein), the second buffer having a second buffer size greater than or equal to the second image size (see Jung ¶ [0206], Fig. 10 as described for the rejection of claim 4 and is incorporated herein).
In regard to claim 14, the combination of Jung, Borel, and Chun teaches wherein the user interface displays the plurality of frames (see Chun ¶ [0130] as described for the rejection of claim 8 and is incorporated herein);
the receiving receives a selection of one or more of the plurality of frames (see Chun ¶ [0133] as described for the rejection of claim 8 and is incorporated herein); and
the applying the selected time-fake effect includes at least one of (i) changing a play order of the one or more of the plurality of frames (see Chun ¶ [0040] as described for the rejection of claim 8 and is incorporated herein), (ii) deleting the one or more of the plurality of frames (see Chun ¶ [0122] as described for the rejection of claim 8 and is incorporated herein), or (iii) applying a filter to one or more of the plurality of frames (see Chun ¶ [0146] as described for the rejection of claim 8 and is incorporated herein).
The motivation to combine Chun with the combination of Jung and Borel is described for the rejection of claim 8 and is incorporated herein.
In regard to claim 15, Jung teaches a file distribution method performed by a file distribution server (“. . . An electronic device according to various example embodiments of the present disclosure may include at least one of, for example. . a server . . .” ¶ [0046]), the method comprising (“. . . a method and apparatus for providing a still picture and a video as one piece of data when an image capture is performed in an electronic device . . .  “¶ [0003]):
receiving a request for an installation file from an electronic device (“. . . when the electronic device 101 has to perform some functions or services automatically or in response to a request . . .” ¶ [0066]) over a network(“. . . The network 162 may include at least one of a telecommunication network such as a computer network (e.g., a LAN or a WAN), the Internet, and a telephone network . . .” ¶ [0065]), the installation file being configured to install a computer program (“. . . The memory 130 may include a volatile memory and/or a non-volatile memory. The memory 130 may store, for example, commands or data relevant to at least one other component of the electronic device 101. According to an embodiment of the present disclosure, the memory 130 may store software and/or a program 140. The program 140 may include, for example, a kernel 141, middleware 143, an Application Programming Interface (API) 145, and/or application programs (or "applications") 147. At least some of the kernel 141, the middleware 143, and the API 145 may be referred to as an Operating System (OS). The memory 130 may include a computer readable recording medium having a program recorded thereon to execute the method according to various example embodiments in the processor 120 . . .  “¶ [0055]); and
transmitting the requested installation file to the electronic device over the network(“ . . . the electronic device 101 may request another device (e.g., the electronic device 102 or 104 or the server 106) to execute at least some functions relating thereto instead of or in addition to autonomously performing the functions or services. Another electronic device (e.g., the electronic device 102 or 104, or the server 106) may execute the requested functions or the additional functions, and may deliver a result of the execution to the electronic device 101. The electronic device 101 may process the received , wherein the electronic device comprises a processor to execute instructions of the computer program (see ¶ [0106] “ . . . at least some of the devices (for example, modules or functions thereof) or the method (for example, operations) according to the present disclosure may be implemented by a command stored in a computer-readable storage medium in a programming module form. The instruction, when executed by a processor (e.g., the processor 120), may cause the one or more processors to execute the function corresponding to the instruction . . .”),
wherein the computer program includes, a first module configured to control the electronic device to capture a preview image using a camera included in the electronic device and in response to the electronic device entering an image photographing mode (e.g. an operational instruction for capturing the still picture) (see ¶ [0014] as described for the rejection of claim 1 and is incorporated herein), wherein the preview image comprises a plurality of frames captured during a set period of time relative to when a set preview recording instruction is input through a user interface (e.g. input-shutter pressed) of the electronic device (see Figs. 4, 8a, 8b, ¶ ¶ [0189-0191] as described for the rejection of claim 1 and is incorporated herein);
a second module configured to control the electronic device to apply at least one time-fake effect (e.g. start video from an extracted still picture) to an uncompressed version (e.g. non-encoded) of the preview image (see ¶ [0130] as described for the rejection of claim 1 and is incorporated herein), and a third module configured to control the electronic device to create a video file of a set format by encoding the uncompressed version of the preview image after the at least one time-fake effect is applied (see  ¶ ¶ [0148-0149] as described for the rejection of claim 1 and is incorporated herein), 
 the third module configured to control the electronic device to create the video file of the set format including encoding the video file by encoding the image to which the selected time-fake effect is applied (see ¶ [0161] as described for the rejection of claim 1 and is incorporated herein); and
the encoding the uncompressed version of the preview image includes compressing the uncompressed version of the preview image(see ¶ [0204] as described for the rejection of claim 1 and is incorporated herein).
Jung fails to explicitly teach based on a set frame rate,  the at least one time-fake effect changing at least one of a play rate or a play order of a portion of a plurality of frames included in the uncompressed version of the preview image; wherein, the second module configured to control the electronic device to apply the at least one time-fake effect including, receiving a selection for a selected time-fake effect from among a plurality of time-fake effects through the user interface, and applying the selected time-fake effect to the uncompressed version of the preview image, the applying the selected time-fake effect includes creating an image to which the selected time-fake effect is applied using the uncompressed version of the preview image.  However Borel teaches based on a set frame rate (see ¶ [0024] as described for the rejection of claim 1 and is incorporated herein), the at least one time-fake effect changing at least one of a play rate (see ¶ [0033] as described for the rejection of claim 1 and is incorporated herein) or a play order of a portion of a plurality of frames included in the uncompressed version of the preview image (see ¶ [0098] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Borel with Jung is described for the rejection of claim 1 and is incorporated herein.
The combination of Jung and Borel fails to explicitly teach wherein, the second module configured to control the electronic device to apply the at least one time-fake effect including, receiving a selection for a selected time-fake effect from among a plurality of time-fake effects through the user interface, and applying the selected time-fake effect to the uncompressed version of the preview image, the applying the selected time-fake effect includes creating an image to which the selected time-fake effect is applied using the uncompressed version of the preview image.  However wherein, the second module configured to control the electronic device to apply the at least one time-fake effect (see ¶ [0014] as described for the rejection of claim 1 and is incorporated herein) including,
receiving a selection for a selected time-fake effect (e.g. edit activation input) from among a plurality of time-fake effects through the user interface (see ¶ [0022], ¶ [0046] as described for the rejection of claim 1 and is incorporated herein), and
applying the selected time-fake effect (e.g. edit activation input)  to the uncompressed version of the preview image (e.g. original video sequence) (see ¶ [0136] as described for the rejection of claim 1 and is incorporated herein), 
the applying the selected time-fake effect includes creating an image to which the selected time-fake effect is applied using the uncompressed version of the preview image (see ¶¶ [0137-0138] as described for the rejection of claim 1 and is incorporated herein). 
The motivation to combine Chun with the combination of Jung and Borel is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 16, the combination of Jung, Borel, and Chun teaches wherein the computer program includes a fourth module configured to control the electronic device to: store one or more first frames among the portion of the plurality of frames captured before a set preview recording instruction is input (see Jung ¶ [0019] as described for the rejection of claim 2 and is incorporated herein), the one or more first frames having a first image size (see Jung ¶ [0142], ¶ [0144] as described for the rejection of claim 2 and is incorporated herein); and
store one or more second frames among the portion of the plurality of frames captured after the set preview recording instruction is input(see Jung ¶ [0109] as described for the rejection of claim 2 and is incorporated herein), the one or more second frames having a second image size
In regard to claim 17, the combination of Jung, Borel, and Chun teaches wherein the fourth module is configured to control the electronic device to: store the uncompressed version of the preview image in a first buffer (e.g. encoded stream buffer 940) (see Jung ¶ [0204], Fig. 9 as described for the rejection of claim 3 and is incorporated herein) until the set preview recording instruction is input (see Jung ¶ [0212], Fig. 11 as described for the rejection of claim 3 and is incorporated herein), the first buffer having a first buffer size (see Jung ¶ [0207] as described for the rejection of claim 3 and is incorporated herein); and
delete previously captured frames from the first buffer in response to newly captured frames causing a size of the uncompressed version of the preview image to exceed the first buffer size, such that the one or more first frames are stored in the first buffer (see Jung ¶ [0219], Fig. 12 as described for the rejection of claim 3 and is incorporated herein).
In regard to claim 18, the combination of Jung, Borel, and Chun teaches wherein the fourth module is configured to control the electronic device to store, in a second buffer (e.g. YUV buffer 1020) (see Jung ¶ [0226], Fig. 13 as described for the rejection of claim 4 and is incorporated herein), the one or more second frames captured during a set period of time after the set preview recording instruction is input (see Jung ¶ [0227], Fig. 13 as described for the rejection of claim 4 and is incorporated herein), the second buffer having a second buffer size greater than or equal to the second image size (see Jung ¶ [0206], Fig. 10 as described for the rejection of claim 4 and is incorporated herein).
In regard to claim 20, the combination of Jung, Borel, and Chun teaches wherein the user interface displays the plurality of frames (see Chun ¶ [0130] as described for the rejection of claim 8 and is incorporated herein);
the receiving receives a selection of one or more of the plurality of frames (see Chun ¶ [0133] as described for the rejection of claim 8 and is incorporated herein); and 
the applying the selected time-fake effect includes at least one of (i) changing a play order of the one or more of the plurality of frames (see Chun ¶ [0040] as described for the rejection of claim 8 and is incorporated herein), (ii) deleting the one or more of the plurality of frames (see Chun ¶ [0122] as described for the rejection of claim 8 and is incorporated herein), or (iii) applying a filter to one or more of the plurality of frames (see Chun ¶ [0146] as described for the rejection of claim 8 and is incorporated herein).
The motivation to combine Chun with the combination of Jung and Borel is described for the rejection of claim 8 and is incorporated herein.
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. 2017/0244897 A1; herein referred as Jung) in view of Borel et al. (U.S. 2017/0076571 A1; herein referred to as Borel) in further view of Chun (2019/0364211 A1; herein referred to as Chun) as applied to claims 1 – 5, 9 - 12, 14 – 18, and 20 in further view of Conley (U.S. 2001/0028399 A1; herein referred to as Conley). 
In regard to claim 6, the combination of Jung, Borel, and Chun fails to explicitly teach wherein the at least one time-fake effect comprises: a first effect of reversing a display order of the portion of the plurality of frames; and at least one effect among (i) a second effect of increasing a display rate of the portion of the plurality of frames, or (ii) a third effect of decreasing a display rate of the portion of the plurality of frames.  However Conley teaches wherein the at least one time-fake effect comprises: a first effect of reversing a display order of the portion of the plurality of frames (“. . . choosing a sequence taken by one particular motion video camera in our array, and displaying this new sequence in reverse order from frame 248, backward to a moment when the diver was in mid-flight; perhaps frame 220 . . .” ¶ [0017]); and
at least one effect among (i) a second effect of increasing a display rate of the portion of the plurality of frames(“ . . . If we display the frames from these cameras at 24 frames per second, the trip , or (ii) a third effect of decreasing a display rate of the portion of the plurality of frames (“ . . . We might then freeze and rotate the diver in mid-dive, at frame 220, analyze the crucial moment, then rotate back to any camera position  . . .” ¶ [0017]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for creating special effects comprising capturing an image of an object or objects in motion from each of a plurality of cameras aligned in an array, assembling said images from each said camera into a series of images in a manner providing a simulation of motion, as taught by Conley, into a system and method for managing an electronic device that has a camera integrated so that images may be captured and processed as a preview image wherein a still picture and a video can be acquired from at least one part of the preview image and a still picture file can be generated and stored, wherein the images are locally buffered and transmitted at a lower frame rate that extends to when there is no live streaming to provide a time-delayed stream but with more resolution at a lower bandwidth, and further inducing the shuffling and division of frames to perform time effect editing to manipulate the order of the frames  as taught by the combination of Jung,  Borel, and Chun.  Such incorporation enhances the end product of the collection of images processed and displayed as a video stream by the support of multiple camera sources.
In regard to claim 13, the combination of Jung, Borel, and Chun fails to explicitly teach wherein the at least one time-fake effect comprises: a first effect of reversing a display order of the portion of the plurality of frames; and at least one effect among (i) a second effect of increasing a display rate of the portion of the plurality of frames, or (ii) a third effect of decreasing a display rate of the portion of the plurality of frames.  However Conley teaches wherein the at least one time-fake effect comprises: a first effect of reversing a display order of the portion of the plurality of frames (see ¶ [0017] as described for the rejection of claim 6 and is incorporated herein); and
at least one effect among (i) a second effect of increasing a display rate of the portion of the plurality of frames (see ¶ [0021] as described for the rejection of claim 6 and is incorporated herein), or (ii) a third effect of decreasing a display rate of the portion of the plurality of frames (see ¶ [0017] as described for the rejection of claim 6 and is incorporated herein).
The motivation to combine Conley with the combination of Jung, Borel, and Chun is described for the rejection of claim 6 and is incorporated herein.
In regard to claim 19, the combination of Jung, Borel, and Chun fails to explicitly teach wherein the at least one time-fake effect comprises: a first effect of reversing a display order of the portion of the plurality of frames; and
at least one effect among (i) a second effect of increasing a display rate of the portion of the plurality of frames, or (ii) a third effect of decreasing a display rate of the portion of the plurality of frames.  However Conley teaches wherein the at least one time-fake effect comprises: a first effect of reversing a display order of the portion of the plurality of frames (see ¶ [0017] as described for the rejection of claim 6 and is incorporated herein); and
at least one effect among (i) a second effect of increasing a display rate of the portion of the plurality of frames (see ¶ [0021] as described for the rejection of claim 6 and is incorporated herein), or (ii) a third effect of decreasing a display rate of the portion of the plurality of frames (see ¶ [0017] as described for the rejection of claim 6 and is incorporated herein).
The motivation to combine Conley with the combination of Jung, Borel, and Chun is described for the rejection of claim 6 and is incorporated herein.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. 2017/0244897 A1; herein referred as Jung) in view of Borel et al. (U.S. 2017/0076571 A1; herein et al. (U.S. 2016/0026874 A1; herein referred to as Hodulik).
In regard to claim 7, the combination of Jung, Borel, and Chun fails to explicitly teach wherein the video recording method further comprises: recording an audio signal input through a microphone included in the electronic device during the capturing the preview image; and synchronizing the recorded audio signal with the captured preview image.  However Hodulik teaches wherein the video recording method further comprises: recording an audio signal input through a microphone included in the electronic device during the capturing the preview image (“. . . A sensor controller 220 receives image or video input from an image sensor 212. The sensor controller 220 receives audio inputs from one or more microphones, such as microphone 212a and microphone 212b. Metadata sensors 224, such as an accelerometer, a gyroscope, a magnetometer, a global positioning system (GPS) sensor, or an altimeter may be coupled to the sensor controller 220. The metadata sensors 224 each collect data measuring the environment and aspect in which the video is captured. For example, the accelerometer 220 collects motion data, comprising velocity and/or acceleration vectors representative of motion of the camera 130, the gyroscope provides orientation data describing the orientation of the camera 130, the GPS sensor provides GPS coordinates identifying the location of the camera 130, and the altimeter measures the altitude of the camera 130. The metadata sensors 224 are rigidly coupled to the camera 130 such that any motion, orientation or change in location experienced by the camera 130 is also experienced by the metadata sensors 224 . . . “¶ [0028]); and synchronizing the recorded audio signal with the captured preview image (“. . . The sensor controller 220 synchronizes the various types of data received from the various sensors connected to the sensor controller 220. For example, the sensor controller 220 associates a time stamp representing when the data was captured by each sensor. Thus, using the time stamp, the measurements received from the metadata sensors 224 are correlated with 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for processing video data captured using a camera system including synchronizing the audio data with the captured images, as taught by Hodulik, into a system and method for managing an electronic device that has a camera integrated so that images may be captured and processed as a preview image wherein a still picture and a video can be acquired from at least one part of the preview image and a still picture file can be generated and stored, wherein the images are locally buffered and transmitted at a lower frame rate that extends to when there is no live streaming to provide a time-delayed stream but with more resolution at a lower bandwidth, and further inducing the shuffling and division of frames to perform time effect editing to manipulate the order of the frames  as taught by the combination of Jung, Borel, and Chun.  Such incorporation enables proper synchronization of audio data with the image.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. 2017/0244897 A1; herein referred as Jung) in view of Borel et al. (U.S. 2017/0076571 A1; herein referred to as Borel) in further view of Chun (2019/0364211 A1; herein referred to as Chun) as applied to claims 1 – 5, 9 - 12, 14 – 18, and 20 in further view of Gilley (U.S. 206/02603037 A1; herein referred to as Gilley).
In regard to claim 8, the combination of Jung, Borel, and Chun fails to teach  the receiving receives a selection of one or more of the plurality of frames via the user interface while the user interface displays the plurality of frames; and the applying the selected time-fake effect includes at least one of (i) changing a play order of the one or more of the plurality of frames based on the selection of the one or more frames, (ii) deleting the one or more of the plurality of frames based on the selection of the one or more frames, or (iii) applying a filter to one or more of the plurality of frames based on the selection of the one or more frames.  However Gilley teaches the receiving receives a selection of one or more of the plurality of frames via the user interface while the user interface displays the plurality of frames (see Fig. 9A, ¶ ¶ [0092-0093] “. . . FIG. 9A shows mash-up editor interface 801. Thumbnail area 810 includes navigation buttons 825, 826 for altering which thumbnails of the user's stored thumbnails are displayed in area 810. In general, a user acquires stored files, represented by thumbnails, by uploading a movie, image, graphic or audio file; selecting frames of an existing movie; or creating a playback product as described herein. After storing a file, the user can edit the file by selecting the file's thumbnail in one of the specialized editors discussed herein. Thumbnail area 810 shows ten thumbnail windows 811-820, but a user may have hundreds of stored files, each with a corresponding thumbnail. Filename entry window 827 enables a user to type in the name of a file, or select a filename from a directory, which puts the file's thumbnail in thumbnail window 811.   Slots area 836 comprises placeholders into which the editor, also referred to as the user, drags and drops thumbnails to indicate that the thumbnails are part of the mash-up being created. Slots area 836 includes slots 837, 838, 839, 840 . . .”) and the applying the selected time-fake effect includes at least one of (i) changing a play order of the one or more of the plurality of frames based on the selection of the one or more frames (see ¶ [0094] “ . . . Texture strip 830 represents the mash-up being created. Phantom start and end frames 831, 832 enable the user to add thumbnails before or after the selected thumbnails. Frame selector 835 has start and end portions that can be adjusted by the user. After the user is satisfied with the thumbnails dragged into slots 837-840, the user clicks insert button 833 to insert these thumbnails into the mash-up. In response, transcoder 40 creates a frame , (ii) deleting the one or more of the plurality of frames based on the selection of the one or more frames (see ¶ [0192] “. . . It will be appreciated that some editing functions can be accomplished in several ways. For example, if the user wishes to delete a frame from the movie, this can be accomplished via (1) creating a mash-up comprising the frames before the deleted frame, followed by the frames after the deleted frame, and not including the deleted frame; (2) adding a special effect to cause the deleted frame to be entirely dark or entirely light, as part of a scene transition; (3) directly selecting "delete frame" from the special effects menu; (3) enabling sharing of the entirety of the movie except for the to-be-deleted frame; and so on . . .”), or (iii) applying a filter (e.g. indicate which frame to receive an effect) to one or more of the plurality of frames based on the selection of the one or more frames (see ¶ [0137] “. . . Texture strip 1030 indicates the frame representations of the movie selected for effects, such as frame representation 1031. Slider 1035 has a left and right edge that can be adjusted by the editor, to indicate frames to receive an effect. After the editor selects an effect in effects area 1010, and adjust slider 1035, the editor clicks apply button 1033 to apply the effect. After the editor has finished applying effects, he or she clicks preview button 896 to preview. If an editor wishes to cancel an effect, she positions slider 1035 on the appropriate frame representations and clicks cancel button 1034. Publish button 897, burn button 898, and back button 899 function as described above . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method to perform capture, archive, editing, .
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES N FIORILLO/Examiner, Art Unit 2444